Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 1 of 17 PageID #: 568




                       EXHIBIT 1
 Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 2 of 17 PageID #: 569



                            State Farm Mut. Auto. Ins. Co. v. Parisien
                           United States District Court for the Eastern District of New York
                              November 26, 2018, Decided; November 26, 2018, Filed
                                                      18-CV-289

Reporter
352 F. Supp. 3d 215 *; 2018 U.S. Dist. LEXIS 199566 **; 2018 WL 6173435
                                                             Steve L. Brounstein, PLLC, Brooklyn, NY.
State Farm Mutual Automobile Insurance Company and
State Farm Fire and Casualty Company, Plaintiffs, -          For Jules Parisien, M.D., Luqman Dabiri, M.D., Ksenia
against - Jules Parisien, M.D., Luqman Dabiri, M.D.,         Pavlova, D.O., Frances Lacina, D.O., Allay Medical
Ksenia Pavlova, D.O., Noel Blackman, M.D., Frances           Services, P.C., FJL Medical Services P.C., JFL Medical
Lacina, D.O., Allay Medical Services, P.C., FJL Medical      Care P.C., JPF Medical Services, P.C., KP Medical
Services P.C., JFL Medical Care P.C., JPF Medical            Care P.C., Darren Mollo, D.C., Darren Mollo D.C., P.C.,
Services, P.C., KP Medical Care P.C., PFJ Medical            ACH Chiropractic, P.C., Energy Chiropractic, P.C.,
Care P.C., RA Medical Services P.C., Darren Mollo,           Island Life Chiropractic Pain Care, PLLC, Charles Deng,
D.C., Darren Mollo D.C., P.C., ACH Chiropractic, P.C.,       L.A.c., Charles Deng Acupuncture, P.C., David Mariano,
Energy Chiropractic, P.C., Island Life Chiropractic Pain     P.T., MSB Physical Therapy P.C., Defendants: Mark L.
Care, PLLC, Charles Deng, L.A.c., Charles Deng               Furman, LEAD ATTORNEY, Abrams, Fensterman,
Acupuncture, P.C., David Mariano, P.T., MSB Physical         Fensterman, Eisman, Formato, Ferrara & Wolf, [**2]
Therapy P.C., Maiga Products Corporation, Madison            LLP, Brooklyn, NY.
Products of USA, Inc., Quality Custom Medical Supply,
                                                             For Noel Blackman, M.D., Defendant: Nigel Edwin
Inc., Quality Health Supply Corp., Personal Home Care
                                                             Blackman, LEAD ATTORNEY, Blackman & Melville,
Products Corp., and AB Quality Health Supply Corp.,
                                                             PC, New York, NY.
Defendants.
                                                             For PFJ Medical Care P.C., RA Medical Services P.C.,
Subsequent History: Related proceeding at Queen v.           Defendants: Mark L. Furman, LEAD ATTORNEY,
State Farm Mut. Ins. Co., 2019 U.S. Dist. LEXIS 132391       Abrams, Fensterman, Fensterman, Eisman, Formato,
(S.D. Fla., Aug. 7, 2019)                                    Ferrara & Wolf, LLP, Brooklyn, NY; Andrew S. Fisher,
                                                             Fisher & Fisher, Staten Island, NY.
Magistrate's recommendation at State Farm Mut. Auto.
Ins. Co. v. Parisien, 2019 U.S. Dist. LEXIS 220309           For Maiga Products Corporation, Madison Products of
(E.D.N.Y., Dec. 2, 2019)                                     USA, Inc., Quality Health Supply Corp., Personal Home
                                                             Care Products Corp., AB Quality Health Supply Corp.,
Related proceeding at, Magistrate's recommendation at
                                                             Defendants: Andrew S. Fisher, Fisher & Fisher, Staten
State Farm Mut. Auto. Ins. Co. v. Maistrenko, 2019 U.S.
                                                             Island, NY; Mark L. Furman, Abrams, Fensterman,
Dist. LEXIS 221150 (S.D. Fla., Dec. 20, 2019)
                                                             Fensterman, Eisman, Formato, Ferrara & Wolf, LLP,
                                                             Brooklyn, NY.
Counsel: [**1] For Maria Masiglia, Movant: Donald J.
Kravet, LEAD ATTORNEY, Kravet & Vogel, P.C., New             For Quality Custom Medical Supply, Inc., Defendant:
York, NY; Maria Elizabeth Rodi, LEAD ATTORNEY,               Nicholas Paul Bowers, Gary Tsirelman, P.C., Brooklyn,
Kaplan Kravet & Vogel LLP, New York, NY.                     NY.
For State Farm Mutual Automobile Insurance Company,          For Tatiana Rybak, Interested Party: Adam Michael
State Farm Fire and Casualty Company, Plaintiffs: Anne       Felsenstein, LEAD ATTORNEY, Gallet Dreyer &
Raven, Patrick C. Harrigan, Jonathan L. Marks, PRO           Berkey, LLP, New York, NY; Roger L. Stavis, LEAD
HAC VICE, Katten Muchin Rosenman LLP, Chicago, IL;           ATTORNEY, Gallet, Dreyer & Berkey LLP, New York,
Christopher Thomas Cook, Michael Max Rosensaft,              NY.
Katten Muchin Rosenman LLP, New York, NY; Silke G.
Watson, PRO HAC VICE, Katten Muchin Rosenman,                Judges: I. Leo Glasser, United States District Judge.
Chicago, IL.
                                                             Opinion by: I. Leo Glasser
For Oleg Rybak, Plaintiff: Steven Lloyd Brounstein,
 Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 3 of 17 PageID #: 570
                             352 F. Supp. 3d 215, *215; 2018 U.S. Dist. LEXIS 199566, **2


Opinion                                                          commenced, and which may be commenced in the
                                                                 future, by Defendants to collect no-fault benefits from
                                                                 State Farm. (ECF No. 6). See Fed. R. Civ. P. 65. The
                                                                 temporary relief that State Farm requests may be
[*219] MEMORANDUM AND ORDER                                      divided into three branches:
                                                                      1. an order staying lawsuits brought by Defendants
GLASSER, Senior United States District Judge:                         against Plaintiffs to collect no-fault benefits and
                                                                      which are currently pending in New York state
Plaintiffs State Farm Mutual Automobile Insurance                     court;
Company and State Farm Fire and Casualty [**3]                        2. an order staying pending American Arbitration
Company (together, "Plaintiffs" or "State Farm") bring                Association ("AAA") proceedings brought by
this action seeking damages for benefits paid under no-               Defendants against Plaintiffs to collect no-fault
fault automobile insurance policies for services rendered             benefits; and
or purportedly rendered by Defendants. (ECF No. 5                     3. an order enjoining Defendants from commencing
("Am. Compl.")). State Farm also seeks a [*220]                       any future lawsuits or arbitration proceedings in
declaratory judgment that Defendants are not entitled to              order to collect no-fault benefits.
collect any future no-fault benefits for services rendered       (ECF No. 6).
to date and through the pendency of the litigation. (Am.
Compl. ¶¶ 261-269). Defendants are various individual            It is the first branch that raises the most significant legal
providers and affiliated corporations who purportedly            and policy questions, not only for New York's no-fault
rendered services or provided medical supplies to State          scheme, but for our ever-evolving jurisprudence on the
Farm's insureds at 1786 Flatbush Avenue in Brooklyn,             scope of the Anti-Injunction Act ("AIA"), 28 U.S.C. §
New York ("1786 Flatbush"). (Am. Compl. ¶¶ 12-43).1              2283. "It is always embarrassing for a lower court to say
This action is one of many that have been commenced,             whether the time has come to disregard decisions of a
and will surely continue to be commenced, by insurance           higher court, not yet explicitly overruled, because
carriers in this district against medical providers who          they [**5] parallel others in which the higher court has
have allegedly abused New York's no-fault statute, N.Y.          expressed a contrary view." Spector Motor Service v.
Ins. L. §§ 5101, et seq., to carry out fraud or collect          Walsh, 139 F.2d 809, 823 (1943) (Hand, J., dissenting).
benefits to which they are not entitled under applicable         Although there are precedents suggesting that a court's
regulations. See Allstate Insurance Company v.                   authority to enjoin state proceedings in aid of its
Tvildiani, 2015 WL 13048729, at *1 (E.D.N.Y. Apr. 14,            jurisdiction does not apply to actions in personam, see
2015) (observing that "[a]llegations of fraud on our             Toucey v. New York Life Ins. Co., 314 U.S. 118, 139, 62
health care system generally ... have become too                 S. Ct. 139, 86 L. Ed. 100 (1941); Kline v. Burke Constr.
common. There have been dozens of cases brought in               Co., 260 U.S. 226, 43 S. Ct. 79, 67 L. Ed. 226 (1922),
this district alleging the same [**4] misuse of New              "one should not wait for formal retraction in the face of
York's No Fault Insurance law").                                 changes plainly foreshadowed." [*221] Spector Motor
                                                                 Service, 139 F.2d at 823; see also Cohens v. State of
Presently before the Court is State Farm's motion for a          Virginia, 19 U.S. 264, 404, 5 L. Ed. 257 (1821)
preliminary injunction of proceedings that have been             ("Questions may occur which we would gladly avoid, but
                                                                 we cannot avoid them"; "[w]ith whatever doubts, with
                                                                 whatever difficulties, a case may be attended, we must
1 Defendants  are Jules Parisien, M.D.; Luqman Dabiri, M.D.;     decide it, if it be brought before us") (Marshall, C.J.).
Ksenia Pavlova, D.O.; Noel Blackman, M.D.; Frances Lacina,       Based on its review of the relevant case law and
D.O.; Allay Medical Services, P.C.; FJL Medical Services P.C.;   statutory authority, and under the specific facts
JFL Medical Care P.C.; JPF Medical Services, P.C.; KP            presented in this case, the Court grants State Farm's
Medical Care P.C.; PFJ Medical Care P.C.; RA Medical             motion in its entirety.
Services P.C.; Darren Mollo, D.C.; Darren Mollo D.C., P.C.;
ACH Chiropractic, P.C.; Energy Chiropractic, P.C.; Island Life
Chiropractic Pain Care, PLLC; Charles Deng, L.A.c.; Charles
                                                                 BACKGROUND
Deng Acupuncture, P.C.; David Mariano, P.T.; MSB Physical
Therapy P.C.; Maiga Products Corporation; Madison Products
of USA, Inc.; Quality Custom Medical Supply, Inc.; Quality
Health Supply Corp.; Personal Home Care Products Corp.;          I. New York's No-Fault Statute
and AB Quality Health Supply Corp. (Am. Compl. ¶¶ 12-43).

                                                                                                             Page 2 of 13
 Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 4 of 17 PageID #: 571
                           352 F. Supp. 3d 215, *221; 2018 U.S. Dist. LEXIS 199566, **5

The     Comprehensive       Motor    Vehicle   Insurance      M.D., P.C., 589 F.Supp.2d 221, 229-235 (E.D.N.Y.
Reparations Act, see N.Y. Ins. L. §§ 5101 et seq.             2008); State Farm Mut. Automobile Ins. Co. v. CPT
(formerly N.Y. Ins. Law §§ 670 et seq.) sets forth New        Medical Services, P.C., 2008 U.S. Dist. LEXIS 71156,
York's no-fault scheme and "supplant[s] the state's           2008 WL 4146190, at *6-*7 (E.D.N.Y. Sept. 5, 2008).
common law tort remedies for most injuries associated         The insurer may also bring an action for a declaratory
with automobile accidents with a no-fault insurance           judgment that it is not liable for any unpaid claims where
scheme." State Farm Mut. Auto. Ins. Co. v. Mallela, 372       the provider has committed [*222] fraud or breached
F.3d 500, 502 (2d Cir. 2004). Under the statute,              applicable no-fault regulations. See 28 U.S.C. § 2201;
automobile insurers must provide coverage for "basic          Government Employees Ins. Co. v. Jacques, 2017 U.S.
economic loss," including medical expenses, arising out       Dist. LEXIS 20915, 2017 WL 9487191, at *9-*11
of the [**6] use or operation of a covered motor vehicle,     (E.D.N.Y. Feb. 13, 2017), report and recommendation
without regard to fault. See N.Y. Ins. L. §§ 5102, 5103;      adopted, 2017 U.S. Dist. LEXIS 50825, 2017 WL
Mallela, 372 F.3d at 502. The insured's claim may be          1214460 (E.D.N.Y. Mar. 31, 2017); State Farm Mut.
assigned to his or her provider, who bills the insurer        Auto. Ins. Co. v. Cohan, 2009 U.S. Dist. LEXIS 125653,
directly. See 11 N.Y.C.R.R. § 65-3.11. The purpose of         2009 WL 10449036, at *4 (E.D.N.Y. Dec. 30, 2009),
the no-fault system is threefold: "to ensure prompt           report and recommendation adopted, 2010 U.S. Dist.
compensation for losses incurred by accident victims          LEXIS 21376, 2010 WL 890975 (E.D.N.Y. Mar. 8,
without regard to fault or negligence, to reduce the          2010). However, if an insurer is precluded from
burden on the courts and to provide substantial               asserting a defense to coverage (such as provider
premium savings to New York motorists." Medical               fraud) due to its noncompliance with the 30-day rule, it
Society of State v. Serio, 100 N.Y.2d 854, 860, 800           will also be precluded from obtaining a declaratory
N.E.2d 728, 768 N.Y.S.2d 423 (N.Y. 2003); see                 judgment on those same grounds. See Allstate Ins. Co.
Montgomery v. Daniels, 38 N.Y.2d 41, 50-51, 340               v. Williams, 2015 U.S. Dist. LEXIS 126020, 2015 WL
N.E.2d 444, 378 N.Y.S.2d 1 (N.Y. 1975) (discussing            5560543, at *7 (E.D.N.Y. Aug. 28, 2015); Government
reasons for the no-fault statute's enactment).                Employees Ins. Co. v. AMD Chiropractic, P.C., 2013
                                                              U.S. Dist. LEXIS 130671, 2013 WL 5131057, at *8
Section 5106 create a "[f]air claims settlement"              (E.D.N.Y. Sept. 12, 2013).
procedure for all no-fault claims. No-fault benefits are
deemed overdue if they are not paid or denied within 30
calendar days after proof of claim is submitted. See N.Y.     II. Factual Background
Ins. L. § 5106(a); 11 N.Y.C.R.R. § 65-3.8(c). If an
insurer fails to comply with this timeframe, it will be       Since August 2013, and "continu[ing] uninterrupted
precluded from asserting many (but not all) defenses to       since that time," Defendants have allegedly subjected
coverage, including most fraud-based defenses. See            State Farm's insureds to a suite of medically
Fair Price Medical Supply Corp. v. Travelers Indem.           unnecessary interventions, referred to in the complaint
Co., 10 N.Y.3d 556, 890 N.E.2d 233, 860 N.Y.S.2d 471          as the "Predetermined Treatment Protocol," to defraud
(2008); Central Gen. Hosp. v. Chubb Group of Ins.             State Farm and exploit those insureds' no-fault benefits.
Companies, 90 N.Y.2d 195, 199, 681 N.E.2d 413, 659            (Am. Compl. ¶¶ 2-3, 6). According to the complaint:
N.Y.S.2d 246 (1997). A claimant may bring an action in
state court to recover overdue no-fault benefits, and in      "[T]he Predetermined Treatment Protocol involves:
any such action the claimant need only show that the
                                                                  "(a)     initial  examinations     that    are     not
prescribed statutory billing forms were mailed and
                                                                  legitimately [**8] performed to determine the true
received and that the benefits are overdue. See Viviane
                                                                  nature and extent of patient injuries, but rather are
Etienne Medical Care, P.C. v. Country-Wide Ins. Co., 25
                                                                  performed, if at all, as a pretext to report
N.Y.3d 498, 506, 14 N.Y.S.3d 283, 35 N.E.3d 451 (N.Y.
                                                                  substantially similar and in some instances nearly
2015). In addition, insurers are required to include a
                                                                  identical examination findings to justify a variety of
clause in their policies [**7] allowing the claimant to
                                                                  unnecessary treatment services;
seek arbitration of their claims for no-fault benefits. See
                                                                  "(b) a treatment plan consisting of a combination of
N.Y. Ins. L. § 5106(b); 11 N.Y.C.R.R. § 65-1.1(a), (d).
                                                                  purported physical therapy modalities, chiropractic
An insurer who pays no-fault benefits and subsequently            manipulations, and acupuncture, provided to almost
discovers fraud may bring an action for damages. See              every patient on almost every visit and often on the
State Farm Mut. Auto. Ins. Co. v. James M. Liguori,               same dates of service, regardless of the unique


                                                                                                        Page 3 of 13
 Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 5 of 17 PageID #: 572
                           352 F. Supp. 3d 215, *222; 2018 U.S. Dist. LEXIS 199566, **8

    circumstances and needs of each patient;                 158, 204-205). On occasion, Defendants will
    "(c) employing particular treatments, modalities,        misrepresent the treatment provided by billing under
    and services not because they are clinically             improper billing codes, which are specifically selected to
    beneficial to the patients, but to maximize charges      inflate reimbursements. (Am. Compl. ¶¶ 77, 94-95, 127,
    and avoid limitations on the amounts that can be         139, 172, 182). State Farm also alleges that Defendants
    charged under the applicable fee schedule;               failed to appear for examinations-under-oath ("EUO") on
                                                             request, thereby evading State Farm's efforts to verify
    "(d) subjecting patients to medically unnecessary        the claims. (Am. Compl. ¶¶ 233, 238; ECF No. 7-4
    diagnostic tests, which include digital range of         ("McKenna Aff.") ¶ 10).
    motion tests ('ROM Tests'), computerized muscle
    strength tests ('Muscle Tests'), Nerve Conduction        Critically, Defendants' alleged fraud may not be
    Velocity Tests ('NCVs'), Electromyography Tests          apparent from any one individual claim or its supporting
    ('EMGs'), somatosensory evoked potential tests           documentation. Rather, State Farm points to larger
    ('SSEPs'), brainstem auditory evoked potential tests     patterns in Defendants' conduct as evidence of fraud.
    ('BEPs'), Functional Capacity Evaluations, and           These allegations include the [**11] following:
    pain [**9] fiber nerve conduction studies ('V-sNCT')          • The physical therapy and chiropractic treatments
    (collectively, the 'Tests');                                  that patients purportedly receive at 1786 Flatbush
    "(e) recommending and performing medically                    are "almost identical" and do "not change
    unnecessary trigger point injections and dry                  regardless of whether the patients purportedly
    needling procedures;                                          improve or get worse." (Am. Compl. ¶¶ 89, 106).
    "(f) recommending and providing virtually identical           • The examination reports for acupuncture services
    bundles of medically unnecessary durable medical              reveal "patterns which are not credible across a
    equipment ('DME') and orthotic devices (collectively          large sample of individuals," including similar or
    'Supplies'); and                                              identical symptoms. (Am. Compl. ¶ 123).
    "(g) submitting documents to State Farm falsely               • Defendants "routinely provided particular physical
    representing that the examinations, treatment,                therapy modalities" in combinations that would
    Tests, injections, and Supplies purportedly                   allow them to bill for the maximum allowable
    rendered were medically necessary when, in fact,              number of 'relative units' per day. (Am. Compl. ¶
    they either were not performed or were performed              76).
    to exploit patients' No-Fault benefits and not                • "Almost none of the patients at 1786 Flatbush are
    because they were medically necessary."                       discharged from care based on their purported
(Am. Compl. ¶ 3).                                                 clinical conditions. To the extent the medical
                                                                  records of patients at 1786 Flatbush contain
According to the complaint, once patients arrive at 1786          references to discharges, they routinely show (a)
Flatbush, the physician [*223] Defendants would                   the patient made the decision to stop treating; (b)
initially examine them as a pretext to justify unnecessary        the patient claimed to undergo treatment after the
services, consisting of a combination of physical                 date of the purported discharge; or (c) the
therapy, chiropractic and acupuncture designed to                 discharge came shortly after [State Farm]
maximize charges. (Am. Compl. ¶¶ 78-88). The                      requested one of the defendant providers appear
complaint alleges that the treatment that patients                for an EUO . . . ." (Am. Compl. ¶ 75).
receive is medically unnecessary, inadequately or
illegibly documented, non-reimbursable, similar or               • Defendants submitted multiple bills for
identical across numerous patients without regard for            services [**12] rendered by the same providers on
the [**10] patients' individual clinical conditions, or          the same date of service. (Am. Compl. ¶ 237).
simply not rendered at all. (Am. Compl. ¶¶ 89-205). In           • Defendants created various controlled entities with
some cases, the documentation provided to State Farm             separate tax identification numbers to conceal that
allegedly     "contain[ed]    no   indication     of   any       they are submitting claims from the same
communication between or among any of the                        individuals for the same fraudulent services. (Am.
professionals rendering services that would suggest any          Compl. ¶¶ 60-61).
attempt to coordinate their treatment." (Am. Compl. ¶
111). It is alleged that the treatments are selected in a    As of the date State Farm filed this motion, Defendants
formulaic fashion to maximize reimbursements under           had submitted bills totaling more than $9.5 million, of
the applicable fee schedule. (Am. Compl. ¶¶ 76, 127,         which $3.3 million were paid, leaving an unpaid balance


                                                                                                       Page 4 of 13
 Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 6 of 17 PageID #: 573
                           352 F. Supp. 3d 215, *224; 2018 U.S. Dist. LEXIS 199566, **12

 [*224] of approximately $6.2 million. (McKenna Aff. ¶¶     "Pursuant to this inherent power, a federal court may
6-7). Defendants have brought at least 2,300 lawsuits in    enjoin [**14] actions in other jurisdictions that would
New York state court and 20 American Arbitration            undermine its 'ability to reach and resolve the merits of
Association ("AAA") proceedings against State Farm to       the federal suit before it.'" Federal Trade Commission v.
collect no-fault benefits in the aggregate amount of        4 Star Resolution, LLC, 2016 U.S. Dist. LEXIS 102640,
approximately $3.2 million. (ECF No. 58, at 1; McKenna      2016 WL 4138229, at * 2 (W.D.N.Y. Aug. 4, 2016)
Aff. ¶ 8). The amount at issue in each case typically       (quoting In re Baldwin-United Corp., 770 F.2d 328, 338-
ranges from a few hundred to a few thousand dollars.        339 (2d Cir. 1985)).
(ECF Nos. 7-1; 7-2; 58-1; 58-2). State Farm expects
that Defendants will continue to bring state actions and    The Court's authority to enjoin pending state
arbitration proceedings during this litigation to collect   proceedings is limited by the AIA,2 which provides that
remaining billed and unpaid benefits. (McKenna Aff. ¶       "[a] court of the United States may not grant an
12).                                                        injunction to stay proceedings in a State court except [1]
                                                            as expressly authorized by Act of Congress, or [2]
State Farm brought this action for damages under the        where necessary in aid of its jurisdiction, or [3] to protect
Racketeer Influenced and Corrupt Organizations [**13]       or effectuate its judgments." 28 U.S.C. § 2283. The
("RICO") statute, 18 U.S.C. §§ 1961, et seq., common        purpose of the Act, as understood by the courts, is "to
law fraud and unjust enrichment, and for a declaratory      forestall the inevitable friction between the state and
judgment that it is not obligated to pay additional no-     federal courts [*225] that ensues from the injunction of
fault benefits for charges submitted to date and through    state judicial proceedings by a federal court." Vendo Co.
the pendency of the litigation. (Am. Compl. ¶¶ 242-269).    v. Lektro-Vend Corp., 433 U.S. 623, 630, 97 S. Ct.
Simultaneously with the filing of its amended complaint,    2881, 53 L. Ed. 2d 1009 (1977) (Rehnquist, J., plurality);
State Farm made this motion for a preliminary               accord Standard Microsystems Corp. v. Texas
injunction. (ECF No. 6).                                    Instruments Inc., 916 F.2d 58, 60 (2d Cir. 1990).
                                                            However, "[i]f an injunction falls within one of these
                                                            three exceptions, the All-Writs Act provides the positive
DISCUSSION                                                  authority for federal courts to issue injunctions of state
                                                            court proceedings." In re General Motors Corp. Pick-Up
                                                            Truck Fuel Tank Products Liability Litigation, 134 F.3d
III. Statutory Authority to Enjoin Pending State Court      133, 143 (3d Cir. 1998). State Farm contends that
Proceedings                                                 injunctions of the sort being requested in this case fall
1. The in-aid-of-jurisdiction exception generally           under the second exception to the AIA: injunctions
                                                            "necessary in aid of [the court's] jurisdiction." 28 U.S.C.
The source of this Court's authority to enjoin the          § 2283. On a general level, the in-aid-of-jurisdiction
pending actions is the All-Writs Act, 28 U.S.C. § 1651,     exception permits federal [**15] injunctive relief where
which provides, in relevant part, that "[t]he Supreme       "necessary to prevent a state court from so interfering
Court and all courts established by Act of Congress may     with a federal court's consideration or disposition of a
issue all writs necessary or appropriate in aid of their    case as to seriously impair the federal court's flexibility
respective jurisdictions and agreeable to the usages and    and authority to decide that case." Atlantic Coast Line
principles of law." 28 U.S.C. § 1651(a). The Act is a       Railroad Co. v. Brotherhood of Locomotive Engineers,
codification of the powers traditionally exercisable by     398 U.S. 281, 295, 90 S. Ct. 1739, 26 L. Ed. 2d 234
courts in equity, see Grupo Mexicano de Desarrollo S.A.     (1970). However, a more concrete definition of the
v. Alliance Bond Fund, Inc., 527 U.S. 308, 326 n. 8, 119    scope of this exception remains elusive.
S. Ct. 1961, 144 L. Ed. 2d 319 (1999); Clinton v.
Goldsmith, 526 U.S. 529, 537, 119 S. Ct. 1538, 143 L.       At a minimum, the law is clear that the mere pendency
Ed. 2d 720 (1999), and "has served since its inclusion,     of a parallel proceeding in state court, in and of itself, is
in substance, in the original Judiciary Act as a
'legislatively approved source of procedural instruments
designed to achieve "the rational ends of law."'" U.S. v.   2 Defendants  do not contend that the AIA prohibits the Court
New York Tel. Co., 434 U.S. 159, 172, 98 S. Ct. 364, 54     from enjoining the commencement of future proceedings in
L. Ed. 2d 376 (1977) (quoting Harris v. Nelson, 394 U.S.    state court. See Dombrowski v. Pfister, 380 U.S. 479, 484 n.
286, 299, 89 S. Ct. 1082, 22 L. Ed. 2d 281 (1969)).         2, 85 S. Ct. 1116, 14 L. Ed. 2d 22 (1965); Pathways, Inc. v.
                                                            Dunne, 329 F.3d 108, 114 (2d Cir. 2003).

                                                                                                        Page 5 of 13
 Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 7 of 17 PageID #: 574
                            352 F. Supp. 3d 215, *225; 2018 U.S. Dist. LEXIS 199566, **15

insufficient grounds to invoke the exception. This is so      precedents broadly to foreclose a preliminary injunction
even where the state proceeding threatens to preclude         in this case, because the state no-fault actions are in
the federal court from reaching the same issue through        personam rather than in rem. However, based on its
res judicata or collateral estoppel. See Atlantic Coast       review of the applicable law, the Court does not find this
Line, 398 U.S. at 295-296 ("In short, the state and           a compelling basis to deny the requested relief.
federal courts had concurrent jurisdiction in this case,
and neither court was free to prevent either party from       The source of the in rem exception to the AIA is the
simultaneously pursuing claims in both courts. ...            Supreme Court's holding in Kline, supra. Following the
Therefore the state court's assumption of jurisdiction        plaintiff's commencement of a breach-of-contract action
over the state law claims ... did not hinder the federal      in federal court, the defendants brought a similar action
court's jurisdiction so as to make an injunction              in state court, and the federal plaintiff sought to enjoin
necessary to aid that jurisdiction"); Ret. Sys. of Ala. v.    the defendants from further prosecuting the state action.
J.P. Morgan Chase & Co., 386 F.3d 419, 429 (2d Cir.           See 260 U.S. at 227-228. The Court held that the
2004) ("[A] federal district court, even assuming it has      injunction was barred by the statutory predecessor to
some interest in avoiding delay in its own proceedings,       the AIA. In so holding, the Court drew a comparison
has     no    interest—no     interest   that    can    be    between in rem and in personam [**18] actions. Where
vindicated [**16] by the exercise of the federal              the action is in rem, the Court held, "the exercise by the
injunction power—in being the first court to hold a trial     state court of jurisdiction over the same res necessarily
on the merits") (emphasis in the original); Baldwin-          impairs, and may defeat, the jurisdiction of the federal
United Corp., 770 F.2d at 336 ("[T]he mere existence of       court already attached." Id. at 229. By contrast, the
a parallel lawsuit in state court that seeks to adjudicate    Court held that an action brought to enforce a personal
the same in personam cause of action does not in itself       liability "does not tend to impair or defeat the jurisdiction
provide sufficient grounds for an injunction against a        of the court in which a prior action for the same cause is
state action in favor of a pending federal action").          pending" and therefore did not justify a departure from
                                                              the AIA. Id. at 230. It is not clear, however, that Kline
State Farm does not quarrel with this rule as a general       was intended to establish a general rule prohibiting
matter but argues that this case presents special             injunctions of state in personam cases. That case
considerations: "the very nature of Defendants' [alleged]     involved no special equities that weighed in favor of an
fraud scheme renders it uniquely unjust to be litigated       injunction; it simply concerned a plaintiff's attempt to
on a claim-by-claim basis." (ECF No. 58, at 5-6)              circumvent a contract dispute in state court by bringing
(emphasis added). To wit, State Farm will be forced to        an identical lawsuit in federal court. The decision did not
defend over 2,300 separate actions and demonstrate            address the situation where a party sought equitable
the fraudulent nature of each claim seriatim, without a       relief in federal court for the reason that they would be
meaningful opportunity demonstrate the pattern of fraud       subject to a multiplicity of lawsuits in state court. See
common to all. The Court is aware of no relevant              Equitable Life Assur. Soc. of U.S. v. Wert, 102 F.2d 10,
Supreme Court or Second Circuit precedent addressing          14-15 (8th Cir. 1939); Armour & Co. v. Miller, 91 F.2d
the unique challenges posed by such a colossal number         521, 527-529 (8th Cir. 1937) (Thomas, J., dissenting).
of individual actions, particularly where the plaintiff has
alleged that the defendants acted pursuant to a single        It was not until Toucey, supra, that the Court held
fraudulent scheme, and where the federal court has            definitively that state proceedings could not be enjoined
asserted [**17] jurisdiction over proceedings with the        under any circumstances except in in rem cases or
potential to resolve all claims globally.                     where specifically [**19] authorized by statute. See 314
                                                              U.S. at 139; see also Mandeville v. Canterbury, 318
2. Applicability of the in-aid-of-jurisdiction exception to   U.S. 47, 49, 63 S. Ct. 472, 87 L. Ed. 605 (1943).
"in personam" proceedings                                     However, Toucey was decided before the 1948
                                                              revisions to the Judicial Code, which amended the AIA
The Second Circuit has held that, "generally," the in-aid-
                                                              to insert, among other things, the explicit exception for
of-jurisdiction exception [*226] allows a federal court to
                                                              injunctions "in aid of [the court's] jurisdiction." 28 U.S.C.
protect its jurisdiction over in rem proceedings, while
                                                              § 2283. These amendments were in large part intended
requiring it to allow parallel in personam proceedings to
                                                              to restore "the basic law as generally understood and
continue unabated. U.S. Schurkman, 728 F.3d 129, 137
                                                              interpreted prior to the Toucey decision." Mitchum v.
(2d Cir. 2013); accord Wyly v. Weiss, 697 F.3d 131,
                                                              Foster, 407 U.S. 225, 236, 92 S. Ct. 2151, 32 L. Ed. 2d
137-138 (2d Cir. 2012). Defendants read these
                                                              705 (1972). In no case since the 1948 amendments has

                                                                                                          Page 6 of 13
 Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 8 of 17 PageID #: 575
                             352 F. Supp. 3d 215, *226; 2018 U.S. Dist. LEXIS 199566, **19

the Supreme Court expressly construed the in-aid-of-                865 (1950).
jurisdiction exception to apply solely, or even generally,
to in rem actions.3                                                 In recent times, courts have liberalized their
                                                                    interpretation of the in-aid-of-jurisdiction exception. See
 [*227] "Neither the Kline opinion nor the cases                    17A C. Wright [**21] & A. Miller, Federal Practice &
following Kline explain why the impairment of a federal             Procedure § 4225 (3d ed.) ("Commentators have urged
court's 'jurisdiction' is greater where the concurrent              that the 'necessary in aid of its jurisdiction' exception be
actions are in rem." Martin H. Redish, The Anti-                    read more broadly, so that it would encompass more
Injunction Statute Reconsidered, 44 U. Chi. L. Rev. 717,            than the in rem situation. ... There have been some
746 (1977). As the Supreme Court has acknowledged in                signs of such flexibility in the recent cases"). A
other contexts, the dichotomy between personal and                  paradigmatic example of this shift has been in the realm
property rights is a false one. "Property does not have             of class action practice and consolidated multidistrict
rights. People have rights. The right to enjoy property             litigation (MDL) proceedings. In these cases, courts
without unlawful deprivation, no less than the right to             have held that the in-aid-of-jurisdiction exception may
speak or the right to travel, is in truth, a 'personal' right,      be invoked where parallel state actions might trigger a
whether the 'property' [**20] in question be a welfare              breakdown in settlement negotiations. See In re Diet
check, a home, or a savings account." Lynch v.                      Drugs, 282 F.3d 220, 233-240 (3d Cir. 2002); Carlough
Household Finance Corp., 405 U.S. 538, 552, 92 S. Ct.               v. Amchem Products, Inc., 10 F.3d 189 (3d Cir. 1993);
1113, 31 L. Ed. 2d 424 (1972). Although the Toucey                  Battle, 877 F.2d 877, 881-882 (11th Cir. 1989), reh'g
Court justified the in rem exception by warning that                denied, 887 F.2d 1093 (11th Cir. 1989); Baldwin-United
concurrent proceedings "would give rise to actual                   Corp., 770 F.2d at 337-338; Three J Farms, Inc. v.
physical friction," 314 U.S. at 135, it seems that this             Plaintiffs' Steering Committee (In re Corrugated
concern is more metaphoric than literal. The "friction" in          Container Antitrust Litigation), 659 F.2d 1332, 1334-35
both in rem and in personam cases is qualitatively the              (5th Cir. 1981), cert. denied, 456 U.S. 936, 102 S. Ct.
same; it results from the fact that the state court has             1993, 72 L. Ed. 2d 456 (1982). Other courts have held
dispensed of the controversy in a potentially different             that, where settlement negotiations have begun in
manner than the federal court would have done.                      competing state class actions, those state actions may
                                                                    be enjoined where they would subvert the purposes of
In any event, the in rem doctrine, whatever its                     the MDL statute to adjudicate claims in one forum and
justifications, "does not seem an accommodation                     avoid duplicative rulings. See In re Ocwen Federal Bank
relevant to the interests of federalism." William T.                FSB Mortg. Servicing Litigation, 397 F.Supp.2d 957,
Mayton, Ersatz Federalism Under the Anti-Injunction                 963-964 (N.D. Ill. 2005); In re American Online Spin-Off
Statute, 78 Colum. L. Rev. 330, 362 (1978). Why should              Accounts Litigation, 2005 U.S. Dist. LEXIS 45625, 2005
the AIA's allocation of power between the states and the            WL 5747463, at *5 (C.D. Cal. May 9, 2005); In re Lease
federal government, a concern unique to our American                Oil Antitrust Litigation No. II, 48 F.Supp.2d 699, 704
system of dual sovereignty, depend on whether the                   (S.D. Tex. 1998).
jurisdictional prerequisite is in rem or in personam, a
distinction based on "the substantive law of property as             [*228] Some of the cases that have applied the
it existed under the ancient Roman law"? Montville Tp.              exception under these circumstances have compared
v. Block 69, Lot 10, 74 N.J. 1, 11, 376 A.2d 909, 914               the federal settlement to a "res" in order to fit the
(N.J. 1977); see Mullane v. Central Hanover Bank &                  exception into the limited Kline framework. See, e.g.,
Trust Co., 339 U.S. 306, 311, 70 S. Ct. 652, 94 L. Ed.              Diet Drugs, 282 F.3d at 235 n. 12; Battle, 877 F.2d at
                                                                    882; Baldwin-United Corp., 770 F.2d at 337. However,
                                                                    as the Second Circuit explained with admirable candor
3 In Atlantic Coast Line, the Court declined to reaffirm Toucey's   in Baldwin-United [**22] , the "res" metaphor expresses
distinction between in rem and in personam actions, holding         the fact that, like an in rem action, it would be
more broadly that the exception "impl[ied] that some federal        "intolerable to have conflicting orders from different
injunctive relief may be necessary to prevent a state court         courts." 770 F.2d at 337 (citations and quotations
from so interfering with a federal court's consideration or         omitted) ("Any substantial risk of this prospect would ...
disposition of a case as to seriously impair the federal court's    destroy the utility of the multidistrict forum otherwise
flexibility to decide that case." 398 U.S. at 295. But see Vendo
                                                                    ideally suited to resolving such broad claims"). Certainly,
Co. v Lektro-Vend Corp., 433 U.S. 623, 641-642, 97 S. Ct.
                                                                    the concern in such cases is not "physical friction," as
2881, 53 L. Ed. 2d 1009 (1977) (Rehnquist, J., plurality) (citing
the Toucey rule with approval).
                                                                    was held to justify the in rem/in personam distinction in

                                                                                                                Page 7 of 13
 Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 9 of 17 PageID #: 576
                           352 F. Supp. 3d 215, *228; 2018 U.S. Dist. LEXIS 199566, **22

Toucey, 314 U.S. at 135. It is difficult to escape the         precedent forbidding the [**24] issuance of an
conclusion that the "res" label does no more than              injunction in a case such as this, and it does not find the
entomb the court's judgment about the appropriate              theoretical distinctions between in rem and in personam
balance to be struck between the principles of                 jurisdiction sufficiently compelling to deny an injunction
federalism and comity, on the one hand, and the need           on that basis alone.
to dispose of the case in a just and practicable manner,
on the other.
                                                                [*229] 3. Whether the pending no-fault actions may be
More broadly, courts have held that, at least where            enjoined
important constitutional rights are at stake, in personam
state court proceedings may be enjoined where a                Returning to the facts in this case, the question that
litigant's "right, if any, to litigate the issues in a state   must be asked is whether the pendency of 2,300
court appears more theoretical than real," Caulder v.          individual no-fault actions would render "trial in the
Durham Housing Authority, 433 F.2d 998, 1002 (4th Cir.         [state] forum ... so gravely difficult and inconvenient that
1970), cert. denied 401 U.S. 1003, 91 S. Ct. 1228, 28 L.       [plaintiff] will for all practical purposes be deprived of [its]
Ed. 2d 539 (1971); see also Sinisgallo v. Town of Islip        day in court." Bremen, 407 U.S. at 17-18. The Court
Housing Authority, 865 F.Supp.2d 307, 317-319                  holds that they do.
(E.D.N.Y. 2012); Lattimore v. Northwest Coop. Homes
Ass'n, 1990 U.S. Dist. LEXIS 3285, 1990 WL 10521534,           The gravamen of State Farm's allegations is that
at *4-*5 (D.D.C. Mar. 26, 1990); McNeill v. New York           Defendants have systematically and concertedly
City Housing Authority, 719 F.Supp. 233, 254-256               administered treatments in a rote fashion, independent
(S.D.N.Y. 1989). The rationale for these decisions is          of the clinical needs of the patient, in such a
that, if the state actions proceed to judgment without         combination as to maximize reimbursements while
giving the party an "adequate forum" to raise its [**23]       minimizing the possibility of detection through the use of
claims, "the [federal] Court will be unable to accord          various controlled entities. Yet these alleged violations
meaningful relief to the parties." McNeill, 719 F.Supp. at     may not be apparent if the claims and their supporting
256. However, this reasoning need not be limited to            documentation are examined in isolation on a case-by-
constitutional claims. A similar doctrine applies, for         case basis. Facially legitimate treatments may be
instance, in determining whether to enforce contractual        provided with little variance across multiple patients, but
forum-selection clauses. See M/S Bremen v. Zapata              it is only by analyzing [**25] the claims as a whole that
Off-Shore Co., 407 U.S. 1, 17-18, 92 S. Ct. 1907, 32 L.        the irresistible inference arises that the treatments are
Ed. 2d 513 (1972) (forum selection clauses need not be         not being provided on the basis of medical necessity.
enforced if the opponent demonstrates "trial in the            See State Farm Mutual Automobile Insurance Company
contractual forum will be so gravely difficult and             v. Physicians Injury Care Center, Inc., 2010 U.S. Dist.
inconvenient that he will for all practical purposes be        LEXIS 147405, 2010 WL 11475709, at *6-*7, *14 (M.D.
deprived of his day in court"); accord Martinez v.             Fla. May 24, 2010) (holding that plaintiffs proved fraud
Bloomberg, 740 F.3d 211, 228 (2d Cir. 2014). It cannot         based on evidence that 957 patients were subjected to
be presumed that, in enacting the AIA, Congress would          an identical treatment protocol with little deviation).
intend to bind courts to so offensive a result in the name     Because it is only through this tapestry of facts that the
of federalism and comity. In the words of Judge                alleged fraud comes into focus, State Farm may not as
Cardozo: "Consequences cannot alter statutes, but may          a practical matter have a fair opportunity to present its
help to fix their meaning. Statutes must be so construed,      claims unless it is permitted to direct the trier of fact to
if possible, that absurdity and mischief may be avoided."      all of the claims at issue. See State Farm Mut. Auto.
See In re Rouss, 221 N.Y. 81, 91, 116 N.E. 782 (1917)          Ins. Co. v. Pointe Physical Therapy, LLC, 68 F.Supp.3d
(Cardozo, J.).                                                 744 (E.D. Mich. 2014) ("In fact, State Farm suggests,
                                                               this court is the only appropriate forum for these claims
In sum, while it is clear that the court may not enjoin a      because when litigated individually at the state court
state in personam for the sole purpose of being the first      level, the relevant pattern of fraudulent behavior cannot
court to reach judgment, see Atlantic Coast Line, 398          be examined").
U.S. at 295-296; Kline, supra; Ret. Sys. of Ala., 386
F.3d at 429, it must be otherwise of no moment that the        Any judgment in the state no-fault proceedings will be
proceedings sought to be enjoined are in personam              res judicata for purposes of this action. See Government
rather than in rem. The Court can locate no controlling        Employees Ins. Co. v. Five Boro Psychological


                                                                                                              Page 8 of 13
Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 10 of 17 PageID #: 577
                           352 F. Supp. 3d 215, *229; 2018 U.S. Dist. LEXIS 199566, **25

Services, P.C., 939 F. Supp. 2d 208, 217 (E.D.N.Y.             have stressed that it is appropriate to exercise
2013); see also O'Brien v. City of Syracuse, 54 N.Y.2d         jurisdiction over declaratory judgment actions by no-fault
353, 357, 429 N.E.2d 1158, 445 N.Y.S.2d 687 (N.Y.              insurers. See Jacques, 2017 U.S. Dist. LEXIS 20915,
1981) (under New York law, "once a claim is brought to         2017 WL 9487191, at *10 ("the federal court's exercise
a final conclusion, all other claims arising out of the        of jurisdiction [over no-fault insurer's declaratory
same transaction or series of transactions are barred,         judgment claim] is necessary to avoid piecemeal
even if based upon different theories or if seeking a          litigation, as otherwise Plaintiffs would be required to
different remedy"). Therefore, if State Farm suffers an        adjudicate [defendant's] lawsuit involving the same
adverse judgment in state court, "this court [**26] will       fraudulent billing scheme in state court"), Government
be bound to adhere to that decision, even though [the          Employees Ins. Co. v. Li-Elle Service, Inc., 2014 U.S.
state] court [may] not [have been] able to consider what       Dist. LEXIS 38855, 2014 WL 1154244, at *5 (E.D.N.Y.
seems to be the heart of plaintiff's case." Lattimore,         Mar. 21, 2014) (where provider had 97 lawsuits in state
1990 U.S. Dist. LEXIS 3285, 1990 WL 10521534, at *5.           court, "it would be highly inefficient and duplicative for
Such a result is anything but conducive to the orderly         plaintiffs to continue to litigate defendants' entitlement to
administration of justice.                                     payment in so many cases"); Five Boro Psychological
                                                               Services, P.C., 939 F. Supp. 2d at 216 n. 8 ("... GEICO
In theory, State Farm could move to consolidate cases          alleges a systematic, institutionalized fraudulent scheme
within the same court if they "involv[e] a common              designed to produce thousands of individual fraudulent
question of law or fact." N.Y. Civil Practice Law and          no-fault claims. I reject the suggestion that such a
Rules 602(a); see Metroscan Imaging, P.C. v. Geico             defense is better raised and resolved (potentially in
Ins. Co., 13 Misc.3d 35, 823 N.Y.S.2d 818 (N.Y. App.           conflicting ways) in [**28] every one of literally
Term. 2d & 11th Jud. Dists. 2006) (affirming an order          hundreds of small-dollar cases pending in numerous
granting insurer's motion to consolidate 61 no-fault           different state courts, rather than in a single case like
actions for purposes of amending the answer to assert a        this one").
defense of fraudulent incorporation and scheduling a
framed hearing as to that issue). But "[c]onsolidation is      Although not cited by State Farm, American Ins. Co. v.
highly disfavored by courts in no-fault insurance cases"       Lester, 214 F.2d 578 (4th Cir. 1954) is on point. There,
and usually requires that the claims arise out of the          an insurer brought a declaratory judgment action after
same accident. Urban Radiology, P.C. v. GEICO Ins.             defendants instituted ten separate actions in West
Co., 958 N.Y.S.2d 64, 2010 NY Slip Op 51554[U], 28             Virginia state court. See id. at 580. The insurer prayed
Misc.3d 1230[A], at *1 (N.Y. Civ. Ct., Kings County            for an order enjoining further prosecution of these
2010) (citing cases). The Court has been [*230] unable         proceedings, arguing that "it would be inequitable,
to locate any New York case in which hundreds of               unreasonable, and extremely costly in time and money
claims by different providers and relating to different        to try the same issues ten times (and perhaps thirty-four
accidents have been consolidated. The inability of State       times) and with varying results . . . ." Id. at 580. Although
Farm to consolidate these proceedings into a                   the precise issue presented in that case was whether
manageable number of cases would likely render its             the district court had subject matter jurisdiction, the
"right, if any, to litigate the issues in a state court ...    Fourth Circuit offered the following comment:
more theoretical than real." Caulder, 433 F.2d at 1002.
                                                                   ... [W]e think it advisable to express the view that
Failure to enjoin [**27] the state actions would "destroy          [the District Court] has the power, to be exercised in
the utility of the [declaratory judgment procedure]                its discretion, to enjoin the Lesters from proceeding
otherwise ideally suited to resolving such broad claims."          further in the civil actions they have filed in the
Baldwin-United Corp., 770 F.2d at 337. The very                    West Virginia State Court. Without such a power,
purpose of a declaratory judgment, like an MDL                     the granting of a declaratory judgment may well, in
proceeding, is to avoid a multiplicity of lawsuits and             many cases as in the instant case, fall short of
piecemeal litigation. See Airship Industries (UK) Ltd. v.          attaining the objectives which are sought in
Goodyear Tire & Rubber Co., 643 F. Supp. 754, 761                  proceedings looking [**29]         to a declaratory
(S.D.N.Y. 1986); Assicurazioni Generali, SpA v.                    judgment. The power of the court to grant injunctive
Terranova, 1984 U.S. Dist. LEXIS 22477, 1984 WL                    relief in such cases is not forbidden by 28 U.S.C. §
1191, at *5 (S.D.N.Y. Oct. 25, 1984); Savini v. Sheriff of         2283, since the exercise of the injunctive power is
Nassau County, 209 F. Supp. 946, 950 (E.D.N.Y. 1962).              not only 'in aid' of the court's jurisdiction but is
It is for precisely this reason that courts in this district       essential to its effective exercise.

                                                                                                           Page 9 of 13
Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 11 of 17 PageID #: 578
                               352 F. Supp. 3d 215, *230; 2018 U.S. Dist. LEXIS 199566, **29

Id. at 582 (citations omitted).                                         strained Toucey doctrine should not preclude a court
                                                                        from taking a fresh look at the declaratory judgment
Earlier cases, some of which are referenced in the                      cases cited above.
Lester decision, may be cited [*231] for the proposition
that where a federal court obtains jurisdiction over an                 Although the district court cast doubt on Lester in
action by an insurer to determine the rights of the                     Maryland Cas. Co. v. W.R. Grace & Co., 726 F.Supp.
parties with respect to insurance policies, it may enjoin               62 (S.D.N.Y. 1989), aff'd 889 F.2d 1231 (2d Cir. 1989),
parallel state proceedings, notwithstanding the AIA, if                 that case is readily distinguishable, as the only pending
those proceedings are so multitudinous that the state                   state court action sought to be enjoined was a single
court would "be unable to do complete justice" or                       coverage dispute. Further, while the district court's order
provide the insurer an adequate remedy at law. See                      denied the insurer's request to enjoin future state court
Equitable Life Assur. Soc. of U.S., 102 F.2d at 14-15;                  proceedings to avoid a multitude of duplicative actions,
Jamerson v. Alliance Ins. Co. of Philadelphia, 87 F.2d                  the [**31] order was only affirmed by the Second Circuit
253 (7th Cir. 1937), cert. denied, 300 U.S. 683, 57 S. Ct.              under an abuse-of-discretion standard. See W.R. Grace
753, 81 L. Ed. 886 (1937); Pacific Mut. Life Ins. Co. of                & Co., 889 F.2d at 1231.
California v. Parker, 71 F.2d 872, 875-876 (4th Cir.
1934). With the notable exception of Lester, it appears                 Finally, enjoining the state actions in this case is
that these cases fell out of favor after the Supreme                    consistent with the purpose of the AIA, which is rooted
Court's decision in Toucey, supra.4 The abandonment of                  in respect for the sovereignty of state governments over
this line of cases was lamented by Professor Borchard,                  matters within their jurisdiction. Far from creating
who remarked that:                                                      "friction between the state and federal courts," Vendo
                                                                        433 U.S. at 630 (Rehnquist, J., plurality), an injunction in
     ... the metaphysical protection of state sovereignty               this case will serve the public policy of New York in
     [should] yield to an efficient administration of justice           combatting insurance fraud in the no-fault sector. See
     in a country that after all is one. ... The advantages             Serio, 100 N.Y.2d at 861-862; Pommells v. Perez, 4
     of an early determination of the fundamental                       N.Y.3d 566, 571, 830 N.E.2d 278, 797 N.Y.S.2d 380
     question [**30] of coverage and company liability                  (N.Y. 2005); [*232] Viviane Etienne, 25 N.Y.3d at 513
     may in many cases be deemed to outweigh the                        (Stein, J., dissenting); Ramkumar v. Grand Style
     alleged necessities for an immediate trial ... , which             Transp. Enterprises Inc., 22 N.Y.3d 905, 907, 998
     in any event would not be long delayed and which                   N.E.2d 801, 976 N.Y.S.2d 1 (N.Y. 2013) (Smith, J.,
     might never be prosecuted were the legal immunity                  dissenting). No-fault fraud accounted for more than half
     of the company promptly established.                               of all fraud reports received by the State Department of
                                                                        Financial Services in 2017 and "is a costly and
Edwin Borchard, Declaratory Judgments 665 (2d ed.                       pervasive drain on the national [and statewide]
1941). As explored above, however, it is now open to                    healthcare system." New York State Department of
significant doubt whether Toucey may continue to be                     Financial Services, Investigating and Combating Health
relied on for the proposition that parallel in personam                 Insurance Fraud 3, 5 (March 15, 2018), available at
proceedings may not be enjoined in aid of a court's                     https://www.dfs.ny.gov/reportpub/fraud/health_frd_rpt_2
jurisdiction. The Second Circuit has already departed                   017.pdf (accessed November 21, 2018). "While the
from this framework in at least one respect. See                        policy underlying the Anti-Injunction Act is avoidance of
Baldwin-United, supra. Wooden reliance on the already                   'disharmony between federal and state systems, the
                                                                        exception in 2283 reflects congressional recognition that
                                                                        injunctions may sometimes be necessary [**32] in
4 Less  than a year before Toucey, the Supreme Court held in            order to avoid that disharmony.'" In re Joint Eastern and
Maryland Cas. Co. v. Pacific Coal & Oil Co. that a court                Southern Dist. Asbestos Litigation, 134 F.R.D. at 36
presiding over an insurer declaratory judgment action had no            (quoting Amalgamated Sugar Co. v. NL Industries, 825
authority to enjoin a state court action against the insured. 312       F.2d 634, 639 (2d Cir. 1987), cert. denied, 484 U.S.
U.S. 270, 274, 61 S. Ct. 510, 85 L. Ed. 826 (1941). While               992, 108 S. Ct. 511, 98 L. Ed. 2d 511 (1987)). This is
Maryland Cas. Co. stands for the proposition that the mere              just such a case. New York courts routinely stay
existence of a federal declaratory judgment action does not             collection actions pending declaratory judgment
justify an exception to the AIA, it did not involve a multiplicity of
                                                                        proceedings such as this one. See Ameriprise Ins. Co.
lawsuits against the insurer and therefore did not implicate the
                                                                        v. Hampton, 2018 NY Slip Op 51207[U], 60 Misc.3d
adequacy of the state forum to handle the claims before it.
See Jamerson, 87 F.2d at 256.
                                                                        1222[A] (N.Y. Sup. Ct., New York County Aug. 14,

                                                                                                                  Page 10 of 13
Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 12 of 17 PageID #: 579
                          352 F. Supp. 3d 215, *232; 2018 U.S. Dist. LEXIS 199566, **32

2018); 21st Century Advantage Ins. Co. v. Cabral, 954        U.S.C. § 1, et seq., the Court rejects this argument for
N.Y.S.2d 762, 35 Misc.3d 1240[A], 2012 NY Slip Op            the reasons it stated in Government Employees
51086[U] (N.Y. Sup. Ct., Nassau County 2012);                Insurance Company v. Mayzenberg, 2018 WL 6031156,
Autoone Ins. Co. v. Manhattan Heights Medical, P.C.,         at *3-*4 (E.D.N.Y. Nov. 12, 2018).
899 N.Y.S.2d 57, 24 Misc.3d 1229[A], 2009 NY Slip Op
51663[U] (N.Y. Sup. Ct., Queens County 2009); St. Paul
Travelers Ins. Co. v. Nandi, 841 N.Y.S.2d 823, 15            V. Whether Preliminary Injunction Pursuant to Fed.
Misc.3d 1145[A], 2007 NY Slip Op 51154[U] (N.Y. Sup.         R. Civ. P. 65 Is Warranted
Ct., Queens County 2007). Failure to issue an injunction
in this case may frustrate the balance that New York         The Court now turns to whether the injunction is
has attempted to strike between efficient claims             warranted [**34] under traditional principles of equity.
processing and rooting out fraud. Surely this does not       To obtain a preliminary injunction pursuant to
advance the goals of federalism.                             Fed.R.Civ.P. 65, the moving party must demonstrate
                                                             ""(1) irreparable harm absent the injunctive relief and (2)
To be clear, the Court is not invoking the exception to §    either (a) a likelihood of success on the merits or (b)
2283 solely on the grounds that its judgment may be          sufficiently serious questions going to the merits to
precluded by an inconsistent judgment in state court. In     make them a fair ground for litigation and a balance of
a typical case with parallel state proceedings, the effect   hardships tipping decidedly toward the party requesting
of issue or claim preclusion, "far from requiring the        the preliminary relief." Jackson Dairy, Inc. v. H. P. Hood
federal court to stay proceedings in the state court, is a   & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979). For the
result which should [usually] be welcomed to avoid the       reasons set forth below, the Court concludes that the
task of reconsidering issues which have already been         test is satisfied in this case.
settled by another competent tribunal." Ret. Sys. of Ala.,
                                                             1. Irreparable harm
386 F.3d at 429 (quoting Vernitron Corp. v. Benjamin,
440 F.2d 105, 108 (2d Cir. 1971)). However, these            A showing of irreparable harm is the "single most
considerations are profoundly inapplicable where, as         important prerequisite for the issuance of a preliminary
here, the fragmentation of the dispute into more than        injunction." Faiveley Transp. Malmo AB v. Wabtec
2,300 individual actions would nullify State Farm's          Corp., 559 F.3d 110, 118 (2d Cir. 2009). "To establish
efforts to prove fraud at a systemic level, impair a         irreparable harm, a party seeking preliminary injunctive
federal [**33] declaratory judgment action over which        relief must show that 'there is a continuing harm which
the Court has taken jurisdiction precisely to eliminate      cannot be adequately redressed by final relief on the
such fragmentation, and deprive State Farm of an             merits' and for which 'money damages cannot provide
avenue toward complete relief in any court. None of the      adequate compensation.'" Kamerling v. Massanari, 295
relevant Supreme Court or Second Circuit precedents          F.3d 206, 214 (2d Cir. 2002) (quoting New York
disapproving of the in-aid-of-jurisdiction exception in in   Pathological & X-Ray Labs., Inc. v. INS, 523 F.2d 79, 81
personam cases addressed a conundrum analogous to            (2d Cir. 1975)).
this one. The paucity of cases addressing
circumstances such as these speaks to the narrowness         Courts have readily held that irreparable harm occurs
of the exception that the court is creating.                 where, as here, an insurer is required to waste time
                                                             defending numerous no-fault actions when those same
Therefore, the Court finds that it has statutory authority   proceedings could be resolved globally in a single,
to enjoin the pending state court actions.                   pending declaratory judgment action. See Government
                                                             Employees Insurance Company v. Strutsovskiy, 2017
                                                             U.S. Dist. LEXIS 178514, 2017 WL 4837584, at *6
IV. Authority to Enjoin Arbitration Proceedings              (W.D.N.Y. Oct. 26, 2017); Allstate Ins. Co. v. Elzanaty,
                                                             929 F.Supp.2d 199, 222 (E.D.N.Y. 2013). On the
Although Defendants oppose State Farm's request to
                                                             reasoning [**35] of these cases, the Court agrees that
enjoin pending and future arbitration proceedings, they
                                                             State Farm has demonstrated irreparable harm.
do not advance any substantial legal basis for this
branch of the motion to be denied. To the [*233] extent      Defendants cite Jayaraj v. Scappini, 66 F.3d 36 (2d Cir.
that Defendants may be heard to challenge this Court's       1995), for the proposition that "[m]ere injuries, however
authority to enjoin the pending or future arbitration        substantial, in terms of money, time and energy
proceedings under the Federal Arbitration Act (FAA), 9       necessarily expended in the absence of a stay, are not

                                                                                                       Page 11 of 13
Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 13 of 17 PageID #: 580
                          352 F. Supp. 3d 215, *233; 2018 U.S. Dist. LEXIS 199566, **35

enough" to establish irreparable harm. Id. at 39.            services [**37] and supplies rendered, and how those
However, Jayaraj was not about whether wasteful              services and supplies were billed. (ECF Nos. 5-1 to 5-
litigation expenses qualified as irreparable harm. The       8). State Farm has also provided copies of documents
plaintiff in that case, a terminated employee, brought an    allegedly containing false statements by some of the
action for damages and injunctive relief, and sought a       Defendants. For instance, State Farm provides
preliminary injunction reinstating his position. See         documentation submitted by Defendant Ksenia Pavlova,
Jayaraj, 66 F.3d at 38. The Second Circuit held that the     representing her as an M.D., which State Farm alleges
injunction would be unwarranted because, should the          is false. (Am. Compl. ¶ 20; ECF No. 5-9). State Farm
plaintiff prevail on the merits, monetary damages would      also presents a sworn affidavit from Maiga Borisevica
be adequate to compensate him for the temporary              ("Borisevica") on behalf of Defendant Maiga Products
absence from his job. See id. at 39-40. Jayaraj simply       Corporation, which had failed to appear for a scheduled
stands for the proposition that "the temporary loss of       EUO. (ECF No. 5-26). Borisevica claims that
income, ultimately to be recovered, does not usually         unsuccessful attempts were made to respond to the
constitute irreparable injury." Sampson v. Murray, 415       request, but State Farm avers that they have no record
U.S. 61, 90, 94 S. Ct. 937, 39 L. Ed. 2d 166 (1974).         of any such communications. (Am. Compl. ¶ 233; ECF
Jayaraj's reasoning does not apply here; even if State       No. 5-26 ¶ 6).
Farm prevails on the merits in this case, it will go
uncompensated for the time and expense wasted in the         The Court finds that State Farm has "adequately
state proceedings and arbitrations. See [*234] Kansas        detailed a complicated scheme of alleged fraud activity,"
v. Nebraska, 135 S.Ct. 1042, 1071, 191 L. Ed. 2d 1           Elzanaty, 929 F.Supp.2d at 222, and, in light of the
(2015) ("[U]nder the 'American Rule,' we generally do        exhibits on record, it cannot be said that their request for
not award [**36] attorney's fees 'to a prevailing party      injunctive relief "rest[s] on mere hypotheticals," Hancock
absent       explicit   statutory   authority'")  (quoting   v. Essential Resources, Inc., 792 F.Supp. 924, 928
Buckhannon Board & Care Home, Inc. v. West Virginia          (S.D.N.Y. 1992). Accordingly, the Court finds that there
Dept. of Health and Human Resources, 532 U.S. 598,           is a serious question going to the merits.
121 S. Ct. 1835, 149 L. Ed. 2d 855 (2001)).                  3. Balance of hardships tipping decidedly in the
                                                             plaintiffs' favor
Therefore, the Court finds that State Farm has
established that it would suffer irreparable injury if a     Because the Court finds that [**38] there are "serious
preliminary injunction does not issue.                       questions going to the merits" in lieu of a "likelihood of
2. Serious question going to the merits                      success on the merits," it must further inquire as to
                                                             whether that there is a "balance of hardships tipping
For a preliminary injunction to issue, there must be         decidedly" in State Farm's favor. Jackson Dairy, 596
either "a likelihood of success on the merits," or           F.2d at 72. The Court need not pause on this question
"sufficiently serious questions going to the merits to       for long, as the irreparable harm factors discussed
make them a fair ground for litigation and a balance of      above also tip the equities squarely in State Farm's
hardships tipping decidedly" in the movant's favor.          favor. If the preliminary injunction is granted and State
Jackson Dairy, 596 F.2d at 72. "Likelihood of success is     Farm fails to prove its claims, then, at worst,
not the focus at the early stages of a case such as this,    Defendants' recovery of the no-fault benefits to which
because any likelihood of success inquiry would be           they are entitled will be delayed; all Defendants can
premature. Instead, the Court looks to whether there is      hope for in [*235] pursuing their parallel state lawsuits
a serious question going to the merits to make them a        and arbitrations is to accelerate their receipt of benefits
fair ground for trial." Elzanaty, 929 F.Supp.2d at 217;      to which they are already entitled.
see Hamilton Watch Co. v. Benrus Watch Co., 206 F.2d
738 (2d Cir. 1953).
                                                             CONCLUSION
The Court need not run through the individual elements
of each of State Farm's causes of action, as the parties     For the reasons set forth above, State Farm's motion is
have wisely focused their arguments on the core factual      GRANTED in its entirety. Because the Court is
dispute: whether the services rendered at 1786 Flatbush      temporarily staying Defendants' right to further
were, in fact, medically necessary. State Farm has           commence and prosecute any no-fault arbitrations and
submitted detailed grids purporting to show the initial      state court actions, all discovery, potential dispositive
evaluations made of patients at 1786 Flatbush, the           motions, and a potential trial should proceed on an

                                                                                                       Page 12 of 13
Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 14 of 17 PageID #: 581
                          352 F. Supp. 3d 215, *235; 2018 U.S. Dist. LEXIS 199566, **38

expedited basis.

SO ORDERED.

Dated: Brooklyn, New York

November 26, 2018

/s/ I. Leo Glasser

I. Leo Glasser U.S.D.J.


  End of Document




                                                                                          Page 13 of 13
Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 15 of 17 PageID #: 582



                                Gov't Emples. Ins. Co. v. Zilberman
                           United States District Court for the Eastern District of New York
                                   March 25, 2021, Decided; March 25, 2021, Filed
                                          Case No. 1:20-cv-00209-FB-RML

Reporter
2021 U.S. Dist. LEXIS 56721 *; 2021 WL 1146086
                                                              instant federal court action" and (2) "enjoining the
GOVERNMENT EMPLOYEES INSURANCE
                                                              Defendants from commencing any new No-Fault
COMPANY ET AL., Plaintiff, -against- YAKOV
                                                              insurance [*2] collection arbitrations or civil court
ZILBERMAN, D.C., YAN Z CHIROPRACTIC, P.C., MAZ
                                                              collection lawsuits against GEICO on behalf of the PC
CHIROPRACTIC, P.C., SANFORD CHIROPRACTIC,
                                                              Defendants, until resolution of the instant federal court
P.C., DOS MANOS CHIROPRACTIC, P.C., JOHN
                                                              action." ECF No. 24-11 at 5.
DOES 1-10, Defendants.
                                                              For the following reasons, GEICO's motion is granted.
Counsel: [*1] For the Plaintiff: BARRY I. LEVY, SEAN
P. GORTON, MICHAEL A. SIRIGNANO, Rivkin Radler
LLP, Uniondale, NY.                                           I. Motion for Preliminary Injunction
For the Defendant: MATTHEW J. CONROY, MARIA
CAMPESE, Schwartz, Conroy & Hack, PC, Garden City,            In order to justify a preliminary injunction, the movant
NY.                                                           must establish "(1) either (a) a likelihood of success on
                                                              the merits or (b) sufficiently serious questions going to
Judges: FREDERIC BLOCK, Senior United States                  the merits to make them a fair ground for litigation and a
District Judge.                                               balance of hardships tipping decidedly in the movant's
                                                              favor, and (2) irreparable harm in the absence of the
Opinion by: FREDERIC BLOCK                                    injunction." Kelly v. Honeywell Int'l, Inc., 933 F.3d 173,
                                                              183-84 (2d Cir. 2019) (internal citations and quotations
Opinion                                                       omitted). "A showing of irreparable harm is 'the single
                                                              most important prerequisite for the issuance of a
                                                              preliminary injunction.'" Faiveley Transp. Malmo AB v.
                                                              Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009)
MEMORANDUM AND ORDER                                          (quoting Rodriguez v. DeBuono, 175 F.3d 227, 234 (2d
                                                              Cir.1999)).
BLOCK, Senior District Judge:

Plaintiffs (collectively "GEICO") bring this action against   A. Irreparable Harm
Yakov Zilberman, Yan Z Chiropractic, Maz Chiropractic,
Sanford Chiropractic, Dos Manos Chiropractic, and             "Irreparable harm is injury that is neither remote nor
John Does 1-10 alleging civil RICO violations, common         speculative, but actual and imminent and that cannot be
law fraud, unjust enrichment, and aiding and abetting         remedied by an award of monetary damages." New
fraud. They also seek a declaratory judgment that             York ex rel. Schneiderman v. Actavis PLC, 787 F.3d
defendants have no right to receive payment for               638, 660 (2d Cir. 2015).
"pending bills submitted to GEICO under the names of
the PC defendants." ECF No. 1 at 47-48.                       "Irreparable harm occurs where 'an insurer is required to
                                                              waste time defending numerous no-fault actions when
GEICO now moves for a preliminary injunction to stay          those same proceedings could be resolved globally in a
(1) "all No-Fault insurance collection arbitrations           single, pending declaratory judgment action.'" Gov't
between the PC Defendants and GEICO pending before            Emps. Ins. Co. v. Moshe, No. 120CV1098FBRER, 2020
the American Arbitration Association ("AAA") and all          U.S. Dist. LEXIS 114100, 2020 WL 3503176, at *1
state court and civil court collection lawsuits between       (E.D.N.Y. June 29, 2020) [*3] (quoting State Farm Mut.
the PC Defendants and GEICO, until resolution of the          Auto. Ins. Co. v. Parisien, 352 F. Supp. 3d 215, 233
Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 16 of 17 PageID #: 583
                                          2021 U.S. Dist. LEXIS 56721, *3

(E.D.N.Y. 2018)); see also Allstate Ins. Co. v. Elzanaty,
929 F. Supp. 2d 199, 222 (E.D.N.Y. 2013) ("there is a        C. Balance of Hardships
concern here with wasting time and resources in an
arbitration with awards that might eventually be, at best,   As the Court finds that there are "serious question[s]
inconsistent with this Court's ruling, and at worst,         going to the merits," it must further inquire as to whether
essentially ineffective").                                   that there is a "balance of hardships tipping decidedly"
                                                             in plaintiff's favor. Citigroup Glob. Markets, Inc. v. VCG
There are at least 650 related civil lawsuits and 120        Special Opportunities Master Fund Ltd., 598 F.3d 30, 33
pending arbitrations that present a risk of inconsistent     (2d Cir. 2010); see also Jackson Dairy, Inc. v. H. P.
judgments. ECF No. 24-11 at 14. This establishes             Hood & Sons, Inc., 596 F.2d 70, 72 (2d Cir. 1979). The
irreparable harm under well-established authority. See,      irreparable harms discussed previously also tip the
e.g., Gov't Emps. Ins. Co. v. Wellmart RX, Inc., 435 F.      equities in plaintiff's direction. As Judge Chen explained
Supp. 3d 443, 449 (E.D.N.Y. 2020), appeal dismissed          in Cean,
(May 11, 2020).
                                                                 granting the stay and injunction will actually save all
                                                                 parties time [*5] and resources. Rather than
B. Serious Question Going to the Merits                          adjudicating hundreds of individual claims in a
                                                                 piecemeal fashion, all claims can be efficiently and
GEICO must demonstrate, at this stage, "sufficiently             effectively dealt with in a single declaratory
serious questions going to the merits to make them a             judgment action.
fair ground for litigation and a balance of hardships
tipping decidedly" in GEICO's favor. Parisien, 352 F.        2019 U.S. Dist. LEXIS 203298, 2019 WL 6253804, at
Supp. 3d at 234.                                             *5; see also Elzanaty, 929 F. Supp. 2d at 222 (finding
                                                             that "all parties will benefit from having the issue of
The complaint provides an extremely detailed overview        fraudulent incorporation determined in one action").
of a complicated scheme in which the defendants are
alleged to have (1) provided fraudulent healthcare           The balance of hardships clearly favors GEICO.
services that were not medically necessary, (2) used
billing codes that exaggerated the level and type of
medical services provided in order to increase the           D. Bond
charges submitted to plaintiffs, (3) provided the
                                                             Rule 65(c) of the Federal Rules of Civil Procedure
fraudulent medical services pursuant to the wishes of
                                                             provides that "[t]he court may issue a preliminary
laypersons who were not licensed [*4] to provide
                                                             injunction or a temporary restraining order only if the
healthcare services, and (4) relied upon illegal kickback
                                                             movant gives security in an amount that the court
arrangements in the advancement of the allegedly
                                                             considers proper." "A district court has a wide discretion
fraudulent scheme. See generally ECF No. 1.
                                                             to dispense with the bond requirement 'where there has
Numerous courts have found a "serious question going         been no proof of likelihood of harm.'" Gov't Emps. Ins.
to the merits" under similar circumstances. See              Co. v. Mayzenberg, No. 17-CV-2802, 2018 U.S. Dist.
Elzanaty, 929 F. Supp. 2d at 222 (finding details            LEXIS 195890, 2018 WL 6031156, at *10 (E.D.N.Y.
regarding "a complicated scheme of alleged fraudulent        Nov. 16, 2018) (quoting Donohue v. Mangano, 886 F.
activity" sufficient); Wellmart RX, Inc., 435 F. Supp. 3d    Supp. 2d 126, 163 (E.D.N.Y. 2012)).
at 453 ("GEICO easily meets the threshold of showing a
                                                             GEICO seeks to "waive the security requirement"
serious question going to the merits"); Gov't Emps. Ins.
                                                             because the "requested stay and injunction will not
Co. v. Cean, No. 19CV2363PKCSMG, 2019 U.S. Dist.
                                                             cause defendants any prejudice at all." ECF No. 24-11
LEXIS 203298, 2019 WL 6253804, at *5 (E.D.N.Y. Nov.
                                                             at 25. As this Court has previously noted, "GEICO
22, 2019) ("GEICO has alleged, in significant detail,
                                                             undoubtedly has the ability to pay if defendants prevail."
facts relating to Defendants' fraudulent activity in its
                                                             Moshe, 2020 U.S. Dist. LEXIS 114100, 2020 WL
Complaint, describing fraudulent medical treatment,
                                                             3503176, at *4. Moreover, there is ample support for
deceitful billing protocols, and an illegal kickback and
                                                             GEICO's request. See Wellmart RX, Inc., 435 F. Supp.
referral scheme").
                                                             3d at 456 (waiving the security requirement in light of
Accordingly, GEICO has satisfied this prong of the test.     the "systemic nature of fraud alleged in the complaint
                                                             and the lack of prejudice to defendants resulting from a

                                                                                                         Page 2 of 3
Case 1:21-cv-01986-PKC-RLM Document 28-1 Filed 06/21/21 Page 17 of 17 PageID #: 584
                                         2021 U.S. Dist. LEXIS 56721, *5

preliminary injunction"); [*6] Mayzenberg, 2018 U.S.
Dist. LEXIS 195890, 2018 WL 6031156, at *10
(E.D.N.Y. Nov. 16, 2018) (not requiring security based
on same considerations); Elzanaty, 929 F. Supp. 2d at
222 (same).

Accordingly, the Court waives the security requirement
of Rule 65(c).


CONCLUSION

GEICO's motion for a preliminary injunction is
GRANTED, and a preliminary injunction is issued (1)
staying all of defendants' pending arbitrations and civil
collection lawsuits against GEICO and (2) enjoining
defendants from commencing new no-fault arbitrations
and litigations against GEICO until resolution of the
instant federal court action.

SO ORDERED.

/s/ Frederic Block

FREDERIC BLOCK

Senior United States District Judge

Brooklyn, New York

March 25, 2021


  End of Document




                                                                           Page 3 of 3
